BRITT, Judge.
Defendant contends first that the court erred in allowing Officer Schoch to testify as to what was found in the Chevrolet and allowing said evidence to be admitted. We find no merit in the assignment.
' This contention relates primarily to the shotgun and rifle which police removed from the Chevrolet and which were admitted as evidence. We think the evidence was admissible under authority of State v. Hill, 278 N.C. 365, 180 S.E. 2d 21 (1971), and no useful purpose would be served in restating the principles set forth in that opinion. Furthermore, we note that while defendant objected to testimony given by Officer Schoch regarding the search, he did not object to similar, if not identical, testimony given by Officer Ringer. It is settled that ordinarily the admission of testimony over objection is harmless when testimony of the same import is theretofore, or thereafter, admitted without objection. 3 Strong, N. C. Index 2d, Criminal Law, § 169.
Defendant’s other contention is that the court erred in holding that he waived his constitutional rights as declared in Miranda and admitting into evidence incriminating statements which he allegedly made to police. This contention has no merit.
Before evidence relating to defendant’s alleged statements was admitted, the court conducted a voir dire in the absence of the jury. Following the voir dire, the court found facts with *666respect to defendant being fully advised of and waiving his rights and concluded that he freely, knowingly and voluntarily waived his rights. Since the court’s findings are supported by competent evidence, they are binding on appeal. State v. Frazier, 280 N.C. 181, 185 S.E. 2d 652 (1972). The findings of fact fully support the court’s conclusion of law.
We hold that defendant received a fair trial, free from prejudicial error.
No error.
Judges Vaughn and Arnold concur.